DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in the non-provision application filed on 03/17/2020.

Drawings
3.	The drawings were received on 03/17/2020 (in the filings).  These drawings are acceptable.


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

a.   “A computing system,” 

“recited in independent claim 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim limitations:
	a. “a computing system,” as recited in claim 19, invokes 35 U.S.C. 112(f).

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In this instance, and as filed, the disclosure is either devoid of any structure that performs the function in the claims, or (to the extent that a structure is sufficiently disclosed) that the structure described in the specification does not perform the entire function in the claim.

7.	Therefore, claim 19 is indefinite and rejected under 35 U.S.C. 112(b).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


8.	Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a.	Specifically, the following term(s) and/or phrase(s) in the claim language is/are indefinite.
i.	As to claim 5, the claim phrase “likely to limit the execution performance” uses the relative term “likely” which renders the claim indefinite. The term "likely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

b.	Appropriate corrections are therefore required.


Examiner’s Remarks
9.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
10.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.



References Cited
11.	(A)	Pai et al., US 9,531,607 B1 (“Pai”).
	(B)	Duron et al., US 2015/0052081 A1 (“Duron”).


Notice re prior art available under both pre-AIA  and AIA 
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
13.	Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Pai in view of (B) Duron.

See “References Cited” section, above, for full citations of references.

claim 1, (A) Pai teaches/suggests the invention substantially as claimed, including:	“A method for adjusting a performance of a computing system, comprising:
receiving by the computing system at least one command to execute a computational workload from a client”
(Col. 3, lines 18 to 44: Resource providers may provide resource instances for customers. Resource instances may be one or more virtual machines that a customer may use to perform computing tasks or execute business applications ... infrastructure applications may be executed by the resource instances to provide customers a platform for their business applications);

“allocating system resources of the computing system to the client by the computing system and executing the computational workload by the computing system”
(Col. 3, lines 60–66: A resource provider network may include one or more data centers hosting various resource pools, such as collections of physical servers used to host instances;
Col. 4, lines 43–47: When a customer purchases a reserved instance, the customer may make a low, one-time, upfront payment for a resource instance, reserve it for a specified duration);

“applying by the computing system an identification method, the identification method identifying a first system resource of the system resources which limits an execution performance of the computational workload”
(Col. 2, lines 52–54: enables customers to reserve or purchase access to computing resources using different resource allocation models and using different pricing policies;
Col. 4, lines 52–55: payments. When a customer purchases a bid-priced instance, the customer may define rules for purchasing instances that may trigger whether the customer purchases instances;
Col. 4, line 62 to Col. 5, line 10: dynamically resizable pools of resource instances may be set aside for the different reservation types or modes ... if the price increases beyond the maximum bid specified by a customer, a resource allocation may be interrupted-i.e., a resource instance that was previously allocated to the customer may be reclaimed);

performing by the computing system a [temporary] adjustment of an allocation of the first system resource to the client;
evaluating by the computing system whether the [temporary] adjustment of the allocation of the first system resource to the client improves an execution performance of the computational workload”
(Col. 7, lines 25–45: a computer system acting as a resource manager may determine baseline metrics for a baseline resource group used to run a business application such as a web-based application, for example. The resources may include one or more one or more instances, one or more infrastructure applications running on the instances, and one or more services (e.g., a storage service, a database service, a load balancing service, etc.) offered by one or more service providers. The computer system may also determine modified metrics for running the web-based application using a modified resource group. For example, the modified resource group could include at least a portion of the resources from the baseline resource group with one or more enhancement elements added to it. When the computer system determines that the modified metrics indicate that the modified resource group provides a benefit for running the web-based application over the baseline resource group, it may generate a notification. The notification may include an identification of the one or more enhancement elements. The system may communicate the notification to a customer;
Figs. 6A and 6B; Col. 23, lines 43–47: A modified resource group may be the same as the baseline resource group with one or more additional infrastructure applications or services. The modified resource group may also be the same as the baseline resource group but one or more instances, infrastructure applications and/or services may differ);

“if the [temporary] adjustment of the allocation of the first system resource to the client improves the execution performance of the computational workload, transmitting by the computing system to the client a message indicating that the allocation of the first system resource to the client can be [permanently] adjusted”
(Col. 23: lines 57–66: determine if any enhancements or modifications to the baseline resource group will provide a performance or cost benefit to customers. If so, then processing moves to block 613 where the management action module 103 finds customers using the baseline resource group, but without the enhancements or modifications of the modified resource group. The management action module may generate and provide a notification to those customers); and

“in case of receiving by the computing system from the client an instruction to perform a [permanent] adjustment of the allocation of the first system resource to the client, performing by the computing system the [permanent] adjustment of the allocation of the first system resource to the client.”
(Col. 24, lines 14–16: request that the enhancement be added to their resource groups if it improves the performance, cost;
Claim 14: receiving from the customer a request to automatically add the one or more enhancement elements to the customer resource group if the second performance metrics indicate an improvement when the one or more enhancement elements are added to the customer resource group).

Pai does not teach (describe) that the adjustments are “temporary” and “permanent.”

(B) Duron however teaches performing “temporary adjustment of the allocation” and “temporary adjustment of the allocation” if it improves the execution performance.
(¶ 14: Capacity Upgrade on Demand (CUoD). A system performance mechanism collects data regarding resource usage of each logical partition in a logically partitioned data processing system. If resource usage for a given partition exceeds an upper predetermined threshold for a predetermined time period due to excess workload, the system performance mechanism temporarily allocates access to one or more additional resources that are not already licensed to the given partition for a trial period. A user of the partition is notified that the one or more additional resources have been temporarily allocated in order to cope with the additional workload. If the user wants the one or more additional resources to be permanently allocated, the user is directed to purchase a license for the one or more additional resources. If the user purchases a license for the one or more additional resources, then the one or more additional resources are permanently allocated;
¶ 47 and Fig. 5).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Duron with those of Pai to provide additional temporary adjustment to resources based on changing system performance. The motivation or advantage to do so is to provide dynamic upgrade to existing resource allocation so as to adapt to unexpected performance demands.


15.	Regarding claim 2, Pai and Duron teach/suggest:
“the system resources being selected from the group comprising central processing unit (CPU) resources, graphic processing unit (GPU) resources, field programmable gate array (FPGA) resources, special purpose accelerator resources, network resources, random access memory resources, non-volatile data storage resources and database resources”
(Pai, Col. 6, lines 22–30: customer may be interested in determining the return on investment or rate of return for adding additional instances, instances running different infrastructure applications (e.g., running different databases applications, etc.), different types of instances ( e.g., instances having differing amounts of RAM, processors, network bandwidth, storage, etc.) using additional services offered by the resource provider;
Duron, Fig. 2).

16.	Regarding claim 3, Pai and Duron teach/suggest:
“the identification method comprising execution of at least one algorithm selected from the group comprising heuristic algorithms”
(Pai, Col. 7, lines 1–45: computer system acting as a resource manager may determine baseline metrics for a baseline resource group used to run a business application such as a web-based application, for example. The resources may include one or more one or more instances, one or more infrastructure applications running on the instances, and one or more services (e.g., a storage service, a database service, a load balancing service, etc.) offered by one or more service providers. The computer system may also determine modified metrics for running the web-based application using a modified resource group. For example, the modified resource group could include at least a portion of the resources from the baseline resource group with one or more enhancement elements added to it. When the computer system determines that the modified metrics indicate that the modified resource group provides a benefit for running the web-based application over the baseline resource group;
determines whether resource usage of one or more of the resources allocated to logical partition 306a exceeds an upper predetermined threshold for a predetermined time period due to excess workload. If system performance mechanism 302 determines that logical partition 306a resource usage of one or more of its allocated resources exceeds the upper predetermined threshold during the predetermined time period, system performance mechanism 302 in conjunction with firmware 304 temporarily allocates access to one or more additional resources).

17.	Regarding claim 4, Pai and Duron teach/suggest:
“if the temporary adjustment of the allocation of the first system resource to the client does not improve the execution performance of the computational workload, adjusting the identification method;
(Pai, Fig. 5A and 5B, Col. 22, line 59 to Col. 23, line 40: If the resource usage limit is exceeded processing moves to box 505, where the management action module 103 performs a management action;
Duron, ¶ 29: determines whether resource usage of one or more of the resources allocated to logical partition 306a exceeds an upper predetermined threshold for a predetermined time period due to excess workload);

applying by the computing system the adjusted identification method, the adjusted identification method identifying a second system resource of the system resources which limits an execution performance of the computational workload;
(Pai, Col. 2, lines 52–54: enables customers to reserve or purchase access to computing resources using different resource allocation models and using different pricing policies;
Col. 4, lines 52–55: payments. When a customer purchases a bid-priced instance, the customer may define rules for purchasing instances that may trigger whether the customer purchases instances;
Col. 4, line 62 to Col. 5, line 10: dynamically resizable pools of resource instances may be set aside for the different reservation types or modes ... if the price increases beyond the maximum bid specified by a customer, a resource allocation may be interrupted-i.e., a resource instance that was previously allocated to the customer may be reclaimed);

performing a temporary adjustment of the allocation of the second system resource to the client;
evaluating by the computing system whether the temporary adjustment of the allocation of the second system resource to the client improves the execution performance of the computational workload;
(Col. 7, lines 25–45: a computer system acting as a resource manager may determine baseline metrics for a baseline resource group used to run a business application such as a web-based application, for example. The resources may include one or more one or more instances, one or more infrastructure applications running on the instances, and one or more services (e.g., a storage service, a database service, a load balancing service, etc.) offered by one or more service providers. The computer system may also determine modified metrics for running the web-based application using a modified resource group. For example, the modified resource group could include at least a portion of the resources from the baseline resource group with one or more enhancement elements added to it. When the computer system determines that the modified metrics indicate that the modified resource group provides a benefit for running the web-based application over the baseline resource group, it may generate a notification. The notification may include an identification of the one or more enhancement elements. The system may communicate the notification to a customer;
Figs. 6A and 6B; Col. 23, lines 43–47: A modified resource group may be the same as the baseline resource group with one or more additional infrastructure applications or services. The modified resource group may also be the same as the baseline resource group but one or more instances, infrastructure applications and/or services may differ);

if the temporary adjustment of the allocation of the second system resource to the client improves the execution performance of the computational workload, transmitting by the computing system to the client a message indicating that the allocation of the second system resource to the client can be permanently adjusted;
(Col. 23: lines 57–66: determine if any enhancements or modifications to the baseline resource group will provide a performance or cost benefit to customers. If so, then processing moves to block 613 where the management action module 103 finds customers using the baseline resource group, but without the enhancements or modifications of the modified resource group. The management action module may generate and provide a notification to those customers);

and in case of receiving by the computing system from the client an instruction to perform a permanent adjustment of the allocation of the second system resource to the client, performing by the computing system the permanent adjustment of the allocation of the second system resource to the client
(Col. 24, lines 14–16: request that the enhancement be added to their resource groups if it improves the performance, cost;
Claim 14: receiving from the customer a request to automatically add the one or more enhancement elements to the customer resource group if the second performance metrics indicate an improvement when the one or more enhancement elements are added to the customer resource group).”

(the Examiner notes: the phrase “if the temporary adjustment of the allocation of the first system resource ...” sets forth contingent limitations which, for a method claim, do include steps that are not required to be performed because the condition(s) precedent are not met;
Additionally, based on the language of claim 1, this claim is directed to a “re-adjustment” of the temporary allocation (e.g. of a different resource) to determine whether it improves the execution performance of the computational workload).


18.	Regarding claim 5, Pai teaches/suggests:
“identifying the first system resource comprises:
classifying by the computing system a type of computation that is being performed or a type of software that is being run during execution of the computational workload”
(Col. 14, lines 25–60: At the customer level, resource usage limits may be applied to usage types across all of the customer's resources ... generate a notification to send to a customer when one or more enhancements may be made to improve the efficiency of a resource group. For example, the management action module 103 may analyze data in the data storage to find resource groups that are similar across more than one customer. For example, more than one customer may have a resource group including a Linux.RTM. operating system executing a MySql.TM. database server application); and

“consulting by the computing system a resource usage profile associated with the type of computation or the type of software, the resource usage profile specifying that the first system resource is likely to limit the execution performance”
(Col. 14, lines 25–60: The management action module 103 may also discover that 75% of customers using the Linux operating system executing a MySql database server resource group may also be executing an additional service that improves queue latency. As a result, the management action module 103 may generate a notification to the 25% of customers that are not using the additional service to inform the customers of a performance improvement opportunity).


19.	Regarding claim 6, Duron teaches/suggests:
“wherein the temporary and/or permanent adjustment of the allocation of the first system resource to the client comprises increasing or decreasing a fraction of the first system resource allocated to the client”
(¶ 14: automating Capacity Upgrade on Demand (CUoD);
¶ 29: resource usage of one or more of its allocated resources exceeds the upper predetermined threshold during the predetermined time period, system performance mechanism 302 in conjunction with firmware 304 temporarily allocates access to one or more additional resources).


20.	Regarding claim 7, Pai teaches/suggests:
“quantifying a first execution performance of the computational workload before the temporary adjustment;
quantifying a second execution performance of the computational workload during the temporary adjustment; and
if the second execution performance surpasses the first execution performance, determining that the temporary adjustment improves the execution performance of the computational workload”
(Col. 23, lines 23–32: metrics collection module 102 may determine second computing metrics for a second resource group. If the computing metrics indicate that the second resource group is an improvement over the first resource group, the management action module 103 may determine the difference between the first resource group and the second resource group at box 605, and provide a notification, at box 606 to those customers using the resource group).


21.	Regarding claim 8, Pai teaches/suggests:
“quantifying a third execution performance of the computational workload after the temporary adjustment of the allocation of the first system resource to the client;
and if the second execution performance surpasses the third execution performance in addition to surpassing the first execution performance, determining that the temporary adjustment improves the execution performance of the computational workload”
(Col. 23, lines 23–32: metrics collection module 102 may determine second computing metrics for a second resource group. If the computing metrics indicate that the second resource group is an improvement over the first resource group, the management action module 103 may determine the difference between the first resource group and the second resource group at box 605, and provide a notification, at box 606 to those customers using the resource group;
Col. 24, line 65 to Col. 25, line 5: determines a second rate of return. If the second rate of return provides a greater benefit to the customer ( e.g., faster performance, lower cost, greater quantity of output), the management action module commands the resource provider to direct processing toward the second resource group).


22.	Regarding claim 9, Pai teaches/suggests:
“including in the message to the client by the computing system data obtained by quantifying a first execution performance and a second execution performance, in order to provide the client with a prognosis regarding a performance enhancement which can be obtained by performing the permanent adjustment of the allocation of the first system resource to the client”
(Col. 7, lines 12–20: compare the first computing metrics and the second computing metrics to determine if the second computing metrics indicate that the second resource provides a greater benefit for running the web-based application than the first resource group. The computer system may then provide a notification to the customer comprising the differences and/or an indication of the greater benefit).


23.	Regarding claim 10, Pai teaches/suggests:
“calculating by the computing system a performance difference between the first execution performance and the second execution performance and including the performance difference in the message to the client”
(Col. 7, lines 12–20: compare the first computing metrics and the second computing metrics to determine if the second computing metrics indicate that the second resource provides a greater benefit for running the web-based application than the first resource group. The computer system may then provide a notification to the customer comprising the differences and/or an indication of the greater benefit).


24.	Regarding claim 11, Pai teaches/suggests:
“receiving by the computing system a first command from the client to execute a subtask of the computational workload;
and performing by the computing system the temporary adjustment of the allocation of the first system resource to the client while the subtask is being executed”
(Col. 19, lines 32–50: At (1), the customer computer system provides a test task to the resource provider. The test task may be, for example, a large set of data that requires processing, or may be a sample marketing campaign implemented using electronic 
At (2), the resource provider 110 processes the test task. In some embodiments, the resource provider will process the test task using a customer's resource group without the enhancement and also process the test task using the customer's resource group with the enhancement;
the Examiner notes: it would have been obvious to an ordinary artisan to use a (sample) test task taken from an actual or currently executing computing tasks to more accurately reflect how the modified resource configuration would improve the customer’s needs).


25.	Regarding claim 12, Pai teaches/suggests:
“receiving by the computing system a command from the client to execute a subtask of the computational workload and executing the subtask until completion;
after the subtask has been completed, performing by the computing system the temporary adjustment of the allocation of the first system resource to the client; and
re-executing the subtask of the computational workload with the temporary adjustment in effect”
(Col. 19, lines 32–50: At (1), the customer computer system provides a test task to the resource provider. The test task may be, for example, a large set of data that requires processing, or may be a sample marketing campaign implemented using electronic communications such as email. The test task may also be a program that simulates Internet page request, for example.
At (2), the resource provider 110 processes the test task. In some embodiments, the resource provider will process the test task using a customer's resource group without the enhancement and also process the test task using the customer's resource group with the enhancement).


26.	Regarding claim 13, Pai teaches/suggests:
“receiving by the computing system a first command from the client to execute a first subtask of the computational workload and executing the first subtask until completion;
after the first subtask has been completed, performing by the computing system the temporary adjustment of the allocation of the first system resource to the client; and
receiving by the computing system a second command from the client to execute a second subtask of the computational workload and executing the second subtask of the computational workload”
(Col. 19, lines 32–50: At (1), the customer computer system provides a test task to the resource provider. The test task may be, for example, a large set of data that requires processing, or may be a sample marketing campaign implemented using electronic communications such as email. The test task may also be a program that simulates Internet page request, for example.
At (2), the resource provider 110 processes the test task. In some embodiments, the resource provider will process the test task using a customer's resource group without the enhancement and also process the test task using the customer's resource group with the enhancement;
Col. 19, lines 64–67: customers may perform “what-if” scenarios or run tests on potential enhancements to determine if the enhancement provides a benefit (e.g., processing benefit or cost benefit)).


27.	Regarding claim 14, Pai and Duron teach/suggest:
“inserting by the computing system into the message to the client a price for performing the permanent adjustment of the allocation of the first system resource to the client; and
in response to receiving the instruction from the client, if the instruction contains information specifying that the client agrees to the price, performing the permanent adjustment of the allocation of the first system resource to the client”
(Pai, Col. 20: resource manager may generate a web page or an email and send it to the customer computer system showing the cost of using the resource group with and 20 without the enhancement;
Col. 4, lines 35–45: provider network may support several different purchasing modes or reservation modes .... When a customer purchases a reserved instance, the customer may make a low, one-time, upfront payment
Duron, ¶ 14: If the user wants the one or more additional resources to be permanently allocated, the user is directed to purchase a license for the one or more additional resources).


28.	Regarding claim 15, Pai teaches/suggests:
“determining by the computing system that a temporary adjustment of an allocation of the first system resource to further clients improves an execution performance of further computational workloads on the further clients;
transmitting by the computing system to the further clients, messages indicating that the allocation of the first system resource to the further clients can be permanently adjusted”
(Fig. 3A and Col. 19, lines 5–21: resource manager may analyze the usage data to determine if there are resource groups that are substantially similar. Using the example from the preceding paragraph, the resource manager 100 may determine that the first customer and the second customer are using substantially similar resource groups. Once the resource manager determines that at least two customers are using substantially similar resource groups, but one of the customers is receiving a processing or cost benefit from an enhancement that the other customers are not utilizing, the resource manager may notify the customers not running the enhancement about the existence of the enhancement at (5). For example, the resource manager may notify the first customer that the query optimization program is available. In some embodiments, the resource manager 100 may also notify the resource provider that the customer may add the enhancement);

“in response thereto, receiving by the computing system further instructions from the further clients to perform a permanent adjustment of the allocation of the first system resource to the further clients, the further instructions containing further bids;
and in response to receiving the instruction and the further instructions, if the bid is higher than the further bids, performing by the computing system the permanent adjustment of the allocation of the first system resource to the client”
(Col. 4, lines 37–62: provider network may support several different purchasing modes or reservation Modes ... When a customer purchases a bid-priced instance, the customer may define rules for purchasing instances that may trigger whether the customer purchases instances. For example, the customer could specify the maximum price per unit of time that it is willing to pay for a particular type of resource, and if the client’s maximum price exceeds a dynamic bid price, that type of resource would be provided to the customer).


29.	Regarding claim 16, Pai and Duron teach/suggest:
“the computational workload being executed on a virtual machine of the computing system”
(Pai, Col. 3, lines 19–21: Resource instances may be one or more virtual machines that a customer may use to perform computing tasks or execute business applications;
Duron, ¶ 25: firmware 210 allows the simultaneous execution of independent operating system images 202, 204, 206, and 208 by virtualizing all hardware resources of logical partitioned platform 200).

30.	Regarding claim 17, Pai and Duron teach/suggest:
“system resources of the computing system being distributed over multiple networked computing devices”
(Pai, Col. 3, lines 57–67: company or a public sector organization, may set up networks to provide one or more virtualization services accessible via a network to a distributed set of customers. A resource provider network may include one or more data centers hosting various resource pools;
Duron, ¶ 21: data processing system 100 may be, for example, a stand-alone system or part
of a network such as a local-area network (LAN) or a wide-area network (WAN)).

31.	Regarding claim 18, Pai teaches/suggests:
“wherein the computing system provides infrastructure as a service in a cloud computing environment by executing the computational workload”
(Pai, Col. 3, lines 57–67: company or a public sector organization, may set up networks to provide one or more virtualization services accessible via a network to a distributed set of customers. A resource provider network may include one or more data centers hosting various 

32.	Regarding claim 19, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claims 1. Therefore, it is rejected on the same basis as claim 1 above.

33.	Regarding claim 20, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the method of claims 1. Therefore, it is rejected on the same basis as claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
March 25, 2022